DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Brian Cronquist on 8/10/22.
The application has been amended as follows (line numbers cited count fully deleted lines):
In claim 1, at line 20, delete “first" and insert -- second -- after “budget associated with processing said ".

Allowable Subject Matter
Claim(s) 1, 3-8, 10-15, and 17-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 8, or 15, including:

(claims 1 and 8)
performing additional processing steps to form a plurality of second transistors and a plurality of first memory cells within said second level, 
wherein each second transistor comprises a channel, a source, and a drain all having a same doping type, 
wherein said first memory cells are a NAND non-volatile type memory, 
wherein at least one of said plurality of first memory cells is at least partially atop a portion of said memory peripheral circuits, and 
wherein said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said second first transistors by adjusting an annealing of said first transistors accordingly,
wherein said first memory cells comprise charge trap, junction-less transistors.

(claim 15)
performing additional processing steps to form a plurality of second transistors and a plurality of first memory cells within said second level, 
wherein each of said first memory cells comprise at least one of said plurality of second transistors, 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said memory peripheral circuits, and 
wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said plurality of second transistors by adjusting a process thermal budget of said first level accordingly,
wherein said first memory cells comprise charge trap, junction-less transistors.

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819